Fourth Court of Appeals
                                San Antonio, Texas
                                      February 4, 2019

                                    No. 04-17-00579-CV

                                        Lee ROBIN,
                                         Appellant

                                             v.

                             M & T BANK CORPORATION,
                                      Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CI19825
                         Honorable Laura Salinas, Judge Presiding


                                      ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Rebeca C. Martinez, Justice
             Irene Rios, Justice

     The panel has considered the Appellant’s Motion for Rehearing and the motion is hereby
DENIED.

                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of February, 2019.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court